Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/25/2021.
Claims 1-20 have been cancelled. Claims 21-40 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,672,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘029 patent in that it doesn’t disclose the ad request including a topic identifying a theme.  Official Notice is taken that it is old and well known to not including targeting the ads based on a topic identifying a theme, because such a modification would avoid restricting the ads. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to identifying an opportunity new content to target users based on likelihood that the target users will interact with the new content having similar target criteria as prior content. 
Claims 21-40 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 21-40 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Independent claim 31 recites identifying a cluster group of target users having similarities of prior users who have previously interacted with content; determining a likelihood that the target users will interact with the new content based on the measures similarities and identifying an opportunity to present the new ad based on likelihood of interaction with previous ad.  These recited limitations are concepts related to advertising, marketing, sales activities and behaviors and fall under “Certain Methods of Organizing Human Activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of a processor for identifying and determining data (identifying a group of users have previously interacted with an ad and determining a likelihood that they will interact with a new ad) .The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (The Specification describes both of these elements as generic components. For example, machine learning algorithm” for learning about data/target users similarities.  
 These generic limitation are no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       
2B:   As discussed with respect to Step 2A prong 2, the claims recite accessing media items in slices and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
Dependent claims 32-35 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.


Dependent claims 22-30 and 37-40 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-22, 24-28, 30-31, 34, 36-37, 39 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Gao (2016/0300262 hereinafter Gao in view of Official Notice.
With respect to claims 21, 28, 31, 34, 36, 39 and 40 Gao teaches systems and methods for:
Identifying by a processor of a computing system, a cluster group of target users having a threshold measure of similarity prior to prior users who have previously interacted with prior digital content , wherein the cluster group is identified based at least in part on identifying at least one characteristic in the prior digital content with which prior users have previously interacted (i.e. the online system 140 receives 305 a target group identifier associated with one or more characteristics of online system users from the third party system 140; in this example, the target group includes online system users having at least a threshold number of the characteristics previously interacted including sending online message to other users, used an online app, purchased online content, etc.)(paragraphs 0030, 0032, 0037 and Figures 1-3);
 Determining a likelihood that each of the target users in the cluster group will interact with the new digital content based on the threshold similarity (i.e. a probability of the advertisement content being accessed by a user based on targeting criteria that  specifies interactions between a user and objects performed external to the online system 140, such as on a third party system 130. For example, targeting criteria identifies users that have taken a particular action, such as sent a message to another user, used an application, joined a group, left a group, joined an event, generated an 
 and identifying an opportunity to present new digital content to at least one of the target users based in part of the determined likelihood that at least one of the target users will interact with the new digital content, the new digital content, the new digital content having similar targeting criteria as the prior digital content (i.e.  an ad request may be associated with an objective specifying a goal of an advertiser for presentation of the ad request to online system users. For example, the objective identifies a type of interaction with the ad request or a type of interaction with one or more objects associated with the ad request by online system users presented with advertisement content included in the ad request. Examples of objectives include: online system users accessing presented advertisement content (e.g., clicking or otherwise accessing the advertisement content) from the ad request, social networking system users installing an application associated with the ad request, online system users installing an application associated with the ad request on a specific type of client device 110 (e.g., a mobile device), online system users expressing a preference for a page or other object associated with the ad request (i.e., "liking" the page), online system users expressing a preference for the ad request, online system users viewing a page associated with the ad request, online system users performing an action on a third party system 130 associated with the ad request, or any other suitable action by online system users)(paragraph 0033).
identifier associated with one or more characteristics of online system users.  Gao is silent as to applying a learning training model to cluster the group of users.  Official Notice is taken that it is old and well known to use learning training model as a mechanism that involves in the acquisition of new skills and knowledge and how to engage those mechanisms to encourage and facilitate learning.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included a learning training model to cluster the group of users using the old and well known learning training model, in order to facilitate learning the characteristics of the users in the group.

With respect to claims 22 and 37, Gao further teaches  identifying a pool of users that share the at least one characteristic with the prior users; selecting, from the pool of users, additional target users to add to the cluster group, based on a threshold value, wherein the threshold value comprises at least one of a number characteristics or a percentage of characteristics shared between the pool of users and the prior users; and forming the cluster group of target users based on at least the selected additional target users (paragraph 0039 describes “content/ad is selected for presentation to users based at least in part on whether the user is included in the target group” (new and additional users) are provided with the ads/content. Additional ads/content in Gao, is presented to whomever meets the threshold characteristic and is part of the cluster group).



With respect to claim 30, Gao further teaches presenting the new digital content to a mobile device associated with at least one of the target users in the cluster group based on the identified opportunity (i.e. a client device 110 may be a device having computer functionality, such as a personal digital assistant (PDA), a mobile telephone, a smartphone or another suitable device)(paragraph 0017).

	
Claims 23, 29, 32, 33, 35, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li et al. (2015/0012350 hereinafter Li).
	Claims 23, 29, 33, 35, 38, 40  further recite ranking/value for each group of users in the cluster group at least in part of the threshold number or the threshold percentage of the at least one characteristic that matches the pool of users with the prior users. Li teaches on paragraph 0034 “the system assigns the individual interest score to a first group (of scores) based on the user being a member of the account and the individual interest score falling within a first range of individual interest scores.  A range of individual interest scores may represent a level of interest in the product or service.  There may be several ranges of individual interest scores to represent different levels of interest of different account members.  For example, the individual interest scores of the members of an account may be grouped into the "low", "medium", and "high" levels of interest based on determining into which range of scores each individual interest score 

	With respect to claim 32, Gao further teaches  identifying a pool of users that share the at least one characteristic with the prior users; selecting, from the pool of users, additional target users to add to the cluster group, based on a threshold value, wherein the threshold value comprises at least one of a number characteristics or a percentage of characteristics shared between the pool of users and the prior users; and forming the cluster group of target users based on at least the selected additional target users (paragraph 0039 describes “content/ad is selected for presentation to users based at least in part on whether the user is included in the target group” (new and additional users) are provided with the ads/content. Additional ads/content in Gao, is 

8.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure and all the references on PTO-892 Notice of Reference Cited 
should be duly noted by the Applicant as they can be subsequently used during 
prosecution, at least note as follows:
	Article by Steve Coffey titled “Internet Audience Measurement: A Practitioner View” teaches Internet audience measurement data by knowing the patterns of consumer behavior, how consumers interact with a particular site or group of sites, can help site managers make decisions that improve the traffic flow and objective of the site tremendously.
	CN109272165 A teaches predicting probability of users registering and purchasing clicks.

Response to Arguments
The 101 rejections have been maintained. The claims pertain to identifying an opportunity new content to target users based on likelihood that the target users will interact with the new content having similar target criteria as prior content. The claims are not solving a computer related problem, but instead the claims are solving a marketing/business related problem of presenting relevant content to users based on cluster grouping determinations predicated on likelihood predictions, and it has a business/marketing related solution of generating a value based on similarities between Certain Methods of Organizing Human Activity”.  Accordingly the claim recite an abstract idea. The claims further recite the additional limitations of a processor for identifying and determining data (identifying a group of users have previously interacted with an ad and determining a likelihood that they will interact with a new ad) .The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (The Specification describes both of these elements as generic components. For example, the published Specification states on paragraph 0053 “Embodiments may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer”. The claims also recite a “machine learning model” to perform, generic, old and well known and expected “machine learning algorithm” for learning about data/target users similarities. As can be seen above, the combination of additional generic, well known elements do not integrate the abstract idea into a practical application and therefore the 101 rejections have been maintained.
The Double Patenting rejection have been maintained until a Terminal Disclaimer is filed to overcome the obviousness Double Patenting rejection.
Applicant argues that Gao doesn’t teach “identifying a cluster group based at least in part on identifying at least one characteristic in the prior digital content with identifier associated with one or more characteristics of online system users from the third party system 140; in this example, the target group includes online system users having at least a threshold number of the characteristics previously interacted including sending online message to other users, used an online app, purchased online content, etc.)(paragraphs 0030, 0032, 0037 and Figures 1-3).  Gao was silent as applying a learning training model to cluster the group of users.  The Examiner took Official Notice is taken that it is old and well known to use learning training model as a mechanism that involves in the acquisition of new skills and knowledge and how to engage those mechanisms to encourage and facilitate learning, and that nothing prohibits using well known machine learning models to cluster the group of users of Gao, in order to facilitate learning the characteristics of the users in the group.
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

    
    					Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAQUEL ALVAREZ/           Primary Examiner, Art Unit 3688